Citation Nr: 1723245	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post median nerve release surgery with scar, right wrist, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Air Force from March 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously remanded by the Board in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When completing her substantive appeal, the Veteran requested to participate in a Board hearing to be conducted at the RO before a member of the Board (a "Travel Board" hearing), and the RO accordingly notified her in February 2015 that she was scheduled to participate in such a hearing in March 2015.  Prior to this hearing date, the Veteran requested that the hearing be rescheduled, as she was hospitalized and would be unable to appear on the scheduled date in March 2015.  Yet, the RO nonetheless issued a rating decision denying the Veteran's claim in May 2015.  That decision was appealed to the Board, which in September 2015 remanded the claim for a new Travel Board hearing.

Thereafter, in November 2015, the Board scheduled the Veteran for a Travel Board hearing on December 9, 2015.  However, on December 4, 2015, the RO received a letter from the Veteran asking for her Travel Board hearing to be rescheduled for some time in 2016, as she was soon to have hip replacement surgery.  In response to a deferred rating, in May 2016, the RO sent a letter notifying the Veteran that the Travel Board docket was full for 2016, but that the Board could schedule her for a videoconference hearing at some point during the year.  There is no response to the RO's offer to the Veteran for a videoconference hearing on file, and the RO returned the Veteran's remanded appeal to the Board in June 2016. 

To date, the RO has still not complied with the directives of the Board's September 2015 remand, which was to schedule the Veteran for a Travel Board hearing.  The fact that the Veteran did not elect to schedule a videoconference hearing does not alleviate the RO's duty to schedule the Veteran for a Travel Board hearing.  As such, the Veteran must, once again, be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran to participate in her requested in-person Board hearing, to be conducted at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




